Title: From George Washington to Colonel Rufus Putnam, 9 October 1778
From: Washington, George
To: Putnam, Rufus


          
            Sir
            Head Quarters [Fredericksburg] 9th October 1778
          
          I have perused your Report of this day to Genl McDougall.
          You will continue your examination of the different roads, and reconnoitre the most convenient halting places on each—allowing the interval of an easy days march from one to the other—and make a report of the whole to me, that I may be enabled to regulate the different routes.
          The Road towards Litchfield appears from your account of it to be wo<rth> attention—and Col. Hale should be directed to proceed on it accordingly. I am Sir Your most obedt Servt
          
            Go: Washington
          
         